PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
FORREST et al.
Application No. 15/030,881
Filed: 21 Apr 2016
For: ORGANIC PHOTOSENSITIVE DEVICES WITH EXCITON-BLOCKING CHARGE CARRIER FILTERS
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the renewed petition pursuant to 37 CFR 1.137(a), filed August 11, 2021, in response to the decision mailed February 11, 2021, dismissing the original filed petition to revive the above-identified application.

The petition under 37 CFR 1.137(a) to revive the application is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted. The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).” This is not a final agency action within the meaning of 5 U.S.C. § 704.  No further petition fee is required.  

The application, which is a national stage entry of an international application, became abandoned because the application had not met the requirement of 35 U.S.C. 371(c)(4) in that a compliant inventor’s oath or declaration had been filed for each named inventor prior to the filing of the Request for Continued Examination (RCE) on July 3, 2019.  A Notice of Abandonment was mailed on July 17, 2020.

A grantable petition under 37 CFR 1.137(a) must be accompanied by:  (1) the required reply, in this case a compliant inventors oath or declaration for each named inventor, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); and (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional.

Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information.  See MPEP 711.03(c)(II)(C) and (D).  

The petition lacks item (1) above.  An oath/declaration is required for each inventor to perfect the RCE filed on July 3, 2019.  The oath/declarations filed on December 17, 2020, and December 31, 2020 are accepted. However, the substitute statement filed August 11, 2021, for inventor Kevin Bergemann is not accepted because not all 37 CFR 1.46 applicant parties have executed a substitute statement for the non-signing inventor.1 

The Office currently recognizes the following applicants in the instant application: University of Southern California, Stephen R. Forrest, Xin Xiao, Kevin Bergemann, Anurag Panda, Jeramy D. Zimmerman, Brian E. Lassiter, Xiaozhou Che. All 37 CFR 1.46 applicant parties must execute a substitute statement for the non-signing inventor. Otherwise, the applicant can be corrected in accordance with 37 CFR 1.46, and additionally requiring a newly filed substitute statement for the applicant not previously recognized by the Office. 
 
Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web2 

Telephone inquiries concerning this decision may be directed to Acting Deputy Director, Office of Petitions, Jason Olson at (571) 272-7560.


/JASON C OLSON/Acting Deputy Director
Office of Petitions


    
        
            
        
            
    

    
        1 Note Regarding Multiple 37 CFR 1.46 Parties Named as Applicant: Where more than one party is named as the applicant under 37 CFR 1.46, but a non-signing inventor has only assigned or is under an obligation to assign his or her rights to one of the parties and not the other(s), all 37 CFR 1.46 applicant parties must execute a substitute statement for the non-signing inventor. 35 U.S.C. 115(d)(1) specifies that “the applicant for patent” must execute the substitute statement.  The 37 CFR 1.46 applicant who is not the assignee or obligated assignee of the non-signing inventor’s interest may modify the relationship information on the substitute statement (Form AIA /14 or equivalent) to make clear that a co-applicant is the party to whom the inventor assigned or is under an obligation to assign.  See https://www.uspto.gov/sites/default/files/documents/aia02_instructions_jan2017.pdf.
        
        2 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197).